MEMORANDUM **
Brice Huttinger appeals from the 210-month sentence imposed following his guilty-plea conviction for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Huttinger contends that the district court failed adequately to consider the sentencing factors of 18 U.S.C. § 3553(a) and failed to explain the sentence. The record belies these contentions. United States v. Carty, 520 F.3d 984, 991-92 (9th Cir.2008) (en banc).
Huttinger also contends that the sentence is substantively unreasonable. In light of the totality of the circumstances and the 3553(a) factors, the sentence was not unreasonable. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007); United States v. Cherer, 513 F.3d 1150, 1161 (9th Cir.2008) (recognizing it is insufficient to reverse a sentencing decision because the appellate court might reasonably have concluded that a different sentence was appropriate).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.